Joe Carson, plaintiff in error was by information filed in the district court of Beckham county June 22, 1921, charged with the crime of burglary by breaking into a box car and carrying away a parcel of cured meat, of the value of $30, with the intent to deprive the owner of the meat and convert the same to his own use and benefit. At the trial, August 5, 1921, he was by a verdict of the jury found guilty as charged, and his punishment assessed at confinement in the penitentiary for two years.
This case was regularly submitted for briefs and oral argument. The plaintiff in error has filed no brief pursuant to *Page 72 
the orders and rules of this court, and it may therefore be assumed that he has abandoned his appeal. Upon motion of the Attorney General that the judgment of the lower court be affirmed for failure to prosecute the appeal, the judgment of the trial court is affirmed.